EXHIBIT 3.2 FLORIDA DEPARTMENT OF STATE DIVISION OF CORPORATION Attached is a form for filing Articles of Amendment to amend the articles of incorporation of a Florida Profit Corporation pursuant to section 607.1006, Florida Statutes. This is a basic amendment form and may not satisfy all statutory requirements for amending. A corporation can amend or add as many articles as necessary in one amendment. · The original incorporators cannot be amended. · If amending/adding officers/directors, list titles and addresses for each officer/director. · If amending the “initial or first” officers/directors/registered agent, do not refer to the newly designated individuals as the “initial or first” O/D/RA. · If amending the registered agent, the new agent must sign and state that he/she is familiar with the obligations of the position. · If amending from a general corporation to a professional corporation, the purpose (specific nature of business) must be amended or added if not contained in the articles of incorporation. The document must be typed or printed and must be legible. Pursuant to section 607.0123, Florida Statutes, a delayed effective date may be specified but may not be later that the 90th day after the date on which the document is filed. Filing Fee$35.00 (Includes a letter of acknowledgment) Certified Copy (optional)$8.75 Certificate of Status (optional) $8.75 Send one check in the total amount made payable to the Florida Department of State. Please include a letter containing your telephone number, return address and certification requirements, or complete the attached cover letter. Mailing Address Street Address Amendment Section
